178 Kan. 695 (1955)
290 P.2d 1027
DARREL ZANE SELBE, Plaintiff,
v.
ARTHUR HOFFMAN, Warden, Kansas State Penitentiary, Respondent.
No. 40,026
Supreme Court of Kansas.
Opinion filed December 10, 1955.
Darrel Zane Selbe, pro se.
Harold R. Fatzer, Attorney General, and James L. Galle, Assistant Attorney General, both of Topeka, were on the briefs for the respondent.
*696 The opinion of the court was delivered by
HARVEY, C.J.:
This is an original proceeding in habeas corpus by an inmate of our state penitentiary against the warden thereof. In his petition for the writ the petitioner alleges, "that he is unlawfully and wrongfully deprived of his liberty by the above named respondent by virtue of a purported commitment issued by the Honorable Albert Faulconer, Judge of the District Court of Cowley County, Kansas, on the 16th day of September, 1953, upon a conviction of first degree burglary."
It is alleged:
"Petitioner relates to this Honorable Court that the commitment is wrong and unlawful for the following reasons:"
This is followed by 3 alleged errors which occurred in the trial of the case, none of which goes to the jurisdiction of the court.
Orders of the court of this kind cannot be set aside in this manner. Habeas corpus is not a substitute for appeal. See, James v. Amrine, 157 Kan. 397, 140 P.2d 362, where it is held:
"A proceeding in habeas corpus is not to be regarded as a substitute for appellate review.
"Habeas corpus cannot be used to review nonjurisdictional errors and irregularities leading up to judgment."
Many other cases to the same effect are collected in 3 Hatcher's Kansas Digest (Rev. Ed.), Habeas Corpus, §§ 9, 35.
For later cases see Scott v. Hudspeth, 171 Kan. 320, 232 P.2d 464, and Current v. Hudspeth, 173 Kan. 694, 250 P.2d 798.
The result is that the writ prayed for must be denied. It is so ordered.